Exhibit 10.2

FORM OF WARRANT

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS
(I) PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR (II) IN COMPLIANCE WITH
AN EXEMPTION THEREFROM AND ACCOMPANIED, IF REQUESTED BY BIOJECT MEDICAL
TECHNOLOGIES INC., WITH AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH AN EXEMPTION THEREFROM.

 

Warrant No.                No. of Warrant Shares:                  Date of
Issuance: June 29, 2011  

WARRANT

TO PURCHASE COMMON STOCK OF

BIOJECT MEDICAL TECHNOLOGIES INC.

EXPIRING ON JUNE 28, 2014

THIS IS TO CERTIFY THAT, for value received,                     , a
                     (the “Registered Holder”), or its permitted assigns, is
entitled to purchase from BIOJECT MEDICAL TECHNOLOGIES INC., an Oregon
corporation (the “Company”), at the place where the Warrant Office designated
pursuant to Section 2.1 is located, at a purchase price equal to $0.19 per share
(as adjusted pursuant to the terms of this Warrant, the “Exercise Price”), that
number of shares of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock, no par value per share (“Common Stock”),
of the Company described in Section 1.2, and is entitled also to exercise the
other appurtenant rights, powers and privileges hereinafter set forth. The
number of shares of the Common Stock purchasable hereunder and the Exercise
Price are subject to adjustment in accordance with Section 3 hereof. This
Warrant shall expire at 5:00 p.m., New York time, on June 28, 2014 (the
“Expiration Time”). This Warrant is issued as part of a series of similar
warrants (collectively, the “Bridge Warrants”) issued pursuant to the terms of,
and is entitled to the benefits of, the Convertible Note and Warrant Purchase
Agreement (the “Agreement”) dated June 29, 2011 to the persons listed on the
Exhibit A thereto.

Certain Terms used in this Warrant are defined in Section 4.

 

1. Exercise of Warrant.

 

  1.1 Method of Exercise. This Warrant may be exercised by the Registered Holder
as a whole or in part from time to time until the Expiration Time, at which time
this Warrant shall expire and be of no further force or effect; provided,
however, that the minimum number of Warrant Shares that may be purchased on a
single exercise shall be the entire number of shares remaining available for
exercise hereunder. To exercise this Warrant, the Registered Holder or permitted
assignees of all rights of the Registered Holder shall deliver to the Company,
at the Warrant Office designated in Section 2.1(a), a written notice in the form
of the Purchase Form attached as Exhibit A hereto, stating therein the election
of the Registered Holder or such permitted assignees of the Registered Holder to
exercise this Warrant in the manner provided in the Purchase Form, (b) payment
in full of the Exercise Price (in the manner described below) for all Warrant
Shares purchased hereunder, and (c) this Warrant. Subject to compliance with
Section 3.1(a)(vii), this Warrant shall be deemed to be exercised on the date of
receipt by the Company of the Purchase Form, accompanied by payment for the
Warrant Shares to be purchased and surrender of this Warrant, as aforesaid, and
such date is referred to herein as the “Exercise Date.” Upon such exercise
(subject as aforesaid), the Company shall issue and deliver to the Registered
Holder a certificate for the full number of the Warrant Shares purchasable by
the Registered Holder hereunder, against the receipt by the Company of the total
Exercise Price payable hereunder for all such Warrant Shares, in cash or by
certified or cashier’s check. The Person in whose name the certificate(s) for
Common Stock is to be issued shall be deemed to have become a holder of record
of such Common Stock on the Exercise Date.



--------------------------------------------------------------------------------

  1.2 The number of shares of Common Stock purchasable under this Warrant is
_____________.

 

  1.3 Fractional Shares. No fractional shares of Common Stock shall be issued
upon exercise of this Warrant. Instead of any fractional shares of Common Stock
that would otherwise be issuable upon exercise of this Warrant, the Company
shall pay a cash adjustment in respect of such fractional interest equal to the
fair market value of such fractional interest as determined in good faith by the
Board of Directors.

 

  1.4 Purchase of Warrants by the Company. The Company shall have the right,
except as limited by law, other agreement, or herein, to purchase or otherwise
acquire Warrants at such time, in such manner, and for such consideration as it
may deem appropriate.

 

  1.5 Cancellation of Warrants. In the event the Company shall purchase or
otherwise acquire the Warrants, the same shall thereupon be cancelled by it and
retired.

 

2. Warrant Office; Transfer.

 

  2.1 Warrant Office. The Company shall maintain an office for certain purposes
specified herein (the “Warrant Office”), which office shall initially be the
Company’s office at 20245 S.W. 95th Avenue, Tualatin, Oregon 97062, and may
subsequently be such other office of the Company or of any transfer agent of the
Common Stock in the continental United States of which written notice has
previously been given to the Registered Holder. The Company shall maintain, at
the Warrant Office, a register for the Warrant in which the Company shall record
the name and address of the Registered Holder, as well as the name and address
of each permitted assignee of the rights of the Registered Holder.

 

  2.2 Ownership of Warrant. The Company may deem and treat the Registered Holder
as the holder and owner hereof (notwithstanding any notations of ownership or
writing hereon made by anyone other than the Company) for all purposes and shall
not be affected by any notice to the contrary, until presentation of this
Warrant for registration of transfer as provided in this Section 2.

 

  2.3 Transfer of Warrants. The Company agrees to maintain at the Warrant Office
books for the registration and transfer of this Warrant. Subject to the
restrictions on transfer of Warrants in Section 2.8, the Company, from time to
time, shall register the transfer of this Warrant in such books upon surrender
of this Warrant at the Warrant Office, properly endorsed, together with a
written assignment of this Warrant, substantially in the form of the Assignment
attached as Exhibit B hereto. Upon any such transfer, a new Warrant shall be
issued to the transferee, and the Company shall cancel the surrendered Warrant.
The Registered Holder shall pay all taxes and all other expenses and charges
payable in connection with the transfer of Warrants pursuant to this
Section 2.3.

 

2



--------------------------------------------------------------------------------

  2.4 Acknowledgement of Rights. The Company will, at the time of exercise of
this Warrant in accordance with the terms hereof, upon request of the Registered
Holder, acknowledge in writing its continuing obligation to afford to such
holder any rights to which such holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant, provided that if the
holder of this Warrant shall fail to make any such request, such failure shall
not affect the continuing obligation of the Company to afford to such holder any
such rights.

 

  2.5 No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Registered Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to the Registered Holder as the record owner of
such shares as of the close of business on the Exercise Date.

 

  2.6 [Reserved.]

 

  2.7 Compliance with Securities Laws. The Registered Holder (and its
transferees and assigns), by acceptance of this Warrant, covenants and agrees
that such Registered Holder is acquiring the Warrant evidenced hereby, and, upon
exercise hereof, the Warrant Shares, for its own account as an investment and
not with a view to distribution thereof. Neither this Warrant nor the Warrant
Shares issuable hereunder have been registered under the Securities Act or any
state securities laws and no transfer of this Warrant or any Warrant Shares
shall be permitted unless the Company has received notice of such transfer in
the form of the assignment attached hereto as Exhibit B, accompanied, if
requested by the Company, by an opinion of counsel reasonably satisfactory to
the Company that an exemption from registration of such Warrant or Warrant
Shares under the Securities Act is available for such transfer, except that no
such opinion shall be required with respect to the Warrant Shares after the
registration for resale of the Warrant Shares has become effective if the
Warrant Shares are sold pursuant to the registration statement. Upon any
exercise of the Warrants prior to effective registration for resale or except as
in accordance with Rule 144 under the Securities Act, certificates representing
the Warrant Shares shall bear a restrictive legend substantially identical to
that set forth as follows:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state
(collectively, the “Acts”). Neither the shares nor any interest therein may be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement with respect to the shares under all of the
applicable Acts, or an opinion of counsel satisfactory to Bioject Medical
Technologies Inc. to the effect that such registrations are not required.”

Any purported transfer of the Warrant or Warrant Shares not in compliance with
the provisions of this section shall be null and void. Stop transfer
instructions have been or will be imposed with respect to the Warrant Shares so
as to restrict resale or other transfer thereof, subject to this Section 2.7.

 

3. Anti-Dilution Provisions.

 

  3.1 Adjustment of Exercise Price and Number of Warrant Shares. The Exercise
Price shall be subject to adjustment from time to time as hereinafter provided
in this Section 3. Upon each adjustment of the Exercise Price, except pursuant
to Sections 3.1(a)(iii) and (iv), the Registered Holder shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares of the Common Stock obtained by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of shares of the
Common Stock purchasable pursuant hereto immediately prior to such adjustment
and dividing the product thereof by the Exercise Price resulting from such
adjustment.

 

3



--------------------------------------------------------------------------------

  (a) Exercise Price Adjustments. The Exercise Price shall be subject to
adjustment from time to time as follows:

 

  (i) Adjustment for Stock Splits and Combinations. If the Company shall, at any
time or from time to time after the date hereof (the “Original Issue Date”)
while this Warrant remains outstanding, effect a subdivision of the outstanding
Common Stock, the Exercise Price in effect immediately before such subdivision
shall be proportionately decreased. Conversely, if the Company shall at any time
or from time to time after the Original Issue Date combine the outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect immediately before such combination shall be proportionately increased.
Any adjustment under this Section 3.1(a)(i) shall become effective at the close
of business on the date the subdivision or combination becomes effective.

 

  (ii) Adjustment for Common Stock Dividends and Distributions. If the Company,
at any time or from time to time after the Original Issue Date while this
Warrant remains outstanding makes, or fixes a record date for the determination
of holders of Common Stock entitled to receive, a dividend or other distribution
payable in additional shares of Common Stock, in each such event the Exercise
Price that is then in effect shall be decreased as of the time of such issuance
or, in the event such record date is fixed, as of the close of business on such
record date, by multiplying the Exercise Price then in effect by a fraction
(A) the numerator of which is the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (B) the denominator of which is the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution; provided, however, that if such record date is fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Exercise Price shall be recomputed accordingly as of the
close of business on such record date, and thereafter the Exercise Price shall
be adjusted pursuant to this Section 3.1(a)(ii) to reflect the actual payment of
such dividend or distribution.

 

  (iii) Adjustment for Reclassification, Exchange, and Substitution. If at any
time or from time to time after the Original Issue Date while this Warrant
remains outstanding, the Common Stock is changed into the same or a different
number of shares of any class or classes of stock, whether by recapitalization,
reclassification, or otherwise (other than an Acquisition, Asset Transfer,
subdivision or combination of shares, stock dividend, reorganization, merger,
consolidation, or sale of assets provided for elsewhere in this Section 3.1(a)),
in any such event the Registered Holder shall have the right thereafter to
convert such stock into the kind and amount of stock and other securities and
property receivable upon such recapitalization, reclassification or other change
by holders of the maximum number of shares of Common Stock into which such
shares of Common Stock could have been converted immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein or with respect to such other securities or property by the
terms thereof.

 

  (iv) Reorganizations, Mergers, Consolidations, or Sales of Assets. If at any
time or from time to time after the Original Issue Date while this Warrant
remains outstanding, there is a capital reorganization of the Company, an
Acquisition, an Asset Transfer (other than a recapitalization, or subdivision,
combination, reclassification, exchange, or substitution of shares provided for
elsewhere in this Section 3.1(a)), as a part of such capital reorganization,
Acquisition, or Asset Transfer, provision shall be made so that the Registered
Holder shall thereafter be entitled to receive upon exercise hereof the number
of shares of stock or other securities or property to which a holder of the
number of shares of Common Stock deliverable upon exercise immediately prior to
such event would have been entitled as a result of such capital reorganization,
subject to adjustment in respect of such stock or securities by the terms
thereof. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3.1(a) with respect to the rights
of the Registered Holder after the capital reorganization, Acquisition, or Asset
Transfer to the end that the provisions of this Section 3.1(a) (including
adjustment of the Exercise Price then in effect and the number of shares
issuable upon exercise) shall be applicable after that event and be as nearly
equivalent as practicable.

 

4



--------------------------------------------------------------------------------

  (v) Distributions of Securities. In case of any distribution of any security
(including rights or warrants to subscribe for any such securities) of the
Company (except Common Stock), evidences of its indebtedness, cash, or other
assets to all of the holders of its Common Stock, then in each such case the
Exercise Price in effect thereafter shall be determined by multiplying the
Exercise Price in effect immediately prior thereto by a fraction, the numerator
of which shall be the total number of outstanding shares of Common Stock
multiplied by the Current Market Price on the record date mentioned below, less
the fair market value (as determined in good faith by the Board of Directors) of
the securities, evidences of indebtedness, cash, or other assets distributed by
the Company, and the denominator of which shall be the total number of
outstanding shares of Common Stock multiplied by the Current Market Price; such
adjustment shall become effective as of the record date for the determination of
shareholders entitled to receive such distribution. The subdivision or
combination of shares of Common Stock issuable upon exercise of this Warrant at
any time outstanding into a greater or lesser number of shares of Common Stock
shall not be deemed to be a reclassification of the Common Stock of the Company
of this clause (v).

 

  (vi) Rounding of Calculations; Minimum Adjustment. All calculations under this
Section 3.1(a) and under Section 3.1(b) shall be made to the nearest cent. Any
provision of this Section 3.1 to the contrary notwithstanding, no adjustment in
the Exercise Price shall be made if the amount of such adjustment would be less
than one percent, but any such amount shall be carried forward and an adjustment
with respect thereto shall be made at the time of and together with any
subsequent adjustment which, together with such amount and any other amount or
amounts so carried forward, shall aggregate one percent or more.

 

  (vii) Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 3.1(a) shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event issuing to the
Registered Holder after such record date and before the occurrence of such event
the additional shares of Common Stock or other property issuable or deliverable
upon exercise by reason of the adjustment required by such event over and above
the shares of Common Stock or other property issuable or deliverable upon such
exercise before giving effect to such adjustment; provided, however, that the
Company upon request shall deliver to such Registered Holder a due bill or other
appropriate instrument evidencing such Registered Holder’s right to receive such
additional shares or other property, and such cash, upon the occurrence of the
event requiring such adjustment.

 

5



--------------------------------------------------------------------------------

  (b) Statement Regarding Adjustments. Whenever the Exercise Price shall be
adjusted as provided in Section 3.1(a), and upon each change in the number of
shares of the Common Stock issuable upon exercise of this Warrant, the Company
shall forthwith file, at the office of any transfer agent for this Warrant and
at the principal office of the Company, a statement showing in detail the facts
requiring such adjustment and the Exercise Price and new number of shares
issuable that shall be in effect after such adjustment, and the Company shall
also cause a copy of such statement to be given to the Registered Holder. Each
such statement shall be signed by the Company’s chief financial or accounting
officer. Where appropriate, such copy may be given in advance and may be
included as part of a notice required to be mailed under the provisions of
Section 3.1(c).

 

  (c) Notice to Holders. In the event the Company shall propose to take any
action of the type described in clause (iii) or (iv) of Section 3.1(a), the
Company shall give notice to the Registered Holder, in the manner set forth in
Section 6.6, which notice shall specify the record date, if any, with respect to
any such action and the approximate date on which such action is to take place.
Such notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action (to the extent such
effect may be known at the date of such notice) on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant. In the case of any action which would
require the fixing of a record date, such notice shall be given at least 10 days
prior to the date so fixed, and in case of all other action, such notice shall
be given at least 15 days prior to the taking of such proposed action. Failure
to give such notice, or any defect therein, shall not affect the legality or
validity of any such action.

 

  3.2 Costs. The Registered Holder shall pay all documentary, stamp, transfer or
other transactional taxes attributable to the issuance or delivery of the
Warrant Shares upon exercise of this Warrant. Additionally, the Company shall
not be required to pay any taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificate for such Warrant Shares.
The Registered Holder shall reimburse the Company for any such taxes assessed
against the Company.

 

  3.3 Reservations of Shares. The Company shall reserve at all times so long as
this Warrant remains outstanding, free from preemptive rights, out of its
authorized but unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, sufficient shares of Common Stock to
provide for the exercise hereof.

 

  3.4 Valid Issuance. All shares of Common Stock which may be issued upon
exercise of this Warrant will upon issuance by the Company be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issuance thereof attributable to any act or omission by the
Company, and the Company shall take no action which will cause a contrary result
(including without limitation, any action which would cause the Exercise Price
to be less than the par value, if any, of the Common Stock).

 

4. Terms Defined. As used in this Warrant, unless the context otherwise
requires, the following terms have the respective meanings set forth below or in
the Section indicated:

Acquisition means the acquisition of the Company by another person or entity or
group of affiliated persons or entities by means of any transaction or series of
related transactions (including, without limitation, any reorganization, merger,
or consolidation but excluding any merger effected exclusively for the purpose
of changing the domicile of the Company) that results in the transfer of more
than 50% of the outstanding voting power of the Company.

Asset Transfer means the sale, lease, or other transfer of all or substantially
all of the assets of the Company.

Board of Directors means the Board of Directors of the Company.

 

6



--------------------------------------------------------------------------------

Common Stock means the Company’s authorized Common Stock, no par value per
share.

Company means Bioject Medical Technologies Inc., an Oregon corporation, and any
other corporation assuming or required to assume the obligations undertaken in
connection with this Warrant.

Current Market Price means the arithmetic average of the closing price per share
of the Common Stock on the Principal Market for the 10 consecutive Trading Days
ending on and including the Trading Day immediately prior to the date in
question. If the Current Market Price cannot be determined under the foregoing
method, the Current Market Price shall mean the fair value per share of Common
Stock on such date as determined by the Board of Directors in good faith,
irrespective of any accounting treatment.

Exchange Act means the Securities and Exchange Act of 1934, as amended.

Exercise Date is defined in Section 1.1.

Exercise Price is defined in the Preamble.

Majority Holders means the holders of a majority in interest of the Bridge
Warrants.

Original Issue Date is defined in Section 3.1(a)(i).

Outstanding means when used with reference to Common Stock at any date, all
issued shares of Common Stock (including, but without duplication, shares deemed
issued pursuant to Section 3) at such date.

Person means any individual, corporation, partnership, trust, organization,
association or other entity.

Principal Market means the Over-the-Counter Bulletin Board or such other
securities market on which the Common Stock is listed for trading which at such
time constitutes the principal securities market for the Common Stock.

Registered Holder is defined in the Preamble.

Securities Act means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as the same shall be in effect at the time.

Trading Day means a day on which the Principal Market is open for general
trading of securities.

Warrant means this Warrant and any successor or replacement Warrant delivered in
accordance with Section 2.3 or 6.9.

Warrant Office is defined in Section 2.1.

Warrant Shares means the shares of Common Stock purchased or purchasable by the
Registered Holder, or the permitted assignees of such Registered Holder, upon
exercise of this Warrant pursuant to Section 1 hereof.

 

5. Covenant of the Company. The Company covenants and agrees that this Warrant
shall be binding upon any corporation succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company’s
assets.

 

6. Miscellaneous.

 

  6.1 Entire Agreement. The Agreement, the Note, this Warrant and the
Registration Rights Agreement contain the entire agreement between the
Registered Holder and the Company with respect to the Warrant Shares that it can
purchase upon exercise hereof and the related transactions and supersedes all
prior arrangements or understanding with respect thereto.

 

7



--------------------------------------------------------------------------------

  6.2 Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Oregon, without regard to its
conflict of law provisions.

 

  6.3 Waiver and Amendment. Any provision of this Warrant may be amended, waived
or modified upon the written consent of the Company and the Holder or the
Majority Holders (it being understood that an amendment to or waiver under any
provisions of Section 3 of this Warrant are not considered an amendment of the
number of Warrant Shares or Exercise Price). The Registered Holder agrees to be
bound by any waivers or amendments approved by the Majority Holders,
irrespective of whether the Registered Holder consents to such waiver or
amendment. However, any waiver or amendment that adversely affects the
Registered Holder in a manner different from all other holders of Bridge
Warrants shall require the consent of such Holder. No waiver by any party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

 

  6.4 Illegality. In the event that any one or more of the provisions contained
in this Warrant shall be determined to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of any
such provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.

 

  6.5 Copy of Warrant. A copy of this Warrant shall be filed among the records
of the Company.

 

  6.6 Notice. Any notice or other document required or permitted to be given or
delivered to the Registered Holder shall be delivered at, or sent by certified
or registered mail to such Registered Holder at, the last address shown on the
books of the Company maintained at the Warrant Office for the registration of
this Warrant or at any more recent address of which the Registered Holder shall
have notified the Company in writing. Any notice or other document required or
permitted to be given or delivered to the Company, other than such notice or
documents required to be delivered to the Warrant Office, shall be delivered at,
or sent by certified or registered mail to, the office of the Company at 20245
S.W. 95th Avenue, Tualatin, Oregon 97062 or any other address within the
continental United States of America as shall have been designated in writing by
the Company delivered to the Registered Holder.

 

  6.7 Limitation of Liability; Not Stockholders. Subject to the provisions of
Section 3, until the exercise of this Warrant, the Registered Holder shall not
have or exercise any rights by virtue hereof as a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions, or to receive notice of, or attend meetings of stockholders or
any other proceedings of the Company. Until the exercise of this Warrant, no
provision hereof, and no mere enumeration herein of the rights or privileges of
the Registered Holder, shall give rise to any liability of such Registered
Holder for the purchase price of any shares of Common Stock or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.

 

  6.8 Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of evidence
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory evidence) of the loss, theft, mutilation or destruction of this
Warrant, and, in the case of any such loss, theft or destruction, upon delivery
of a bond of indemnity in such form and amount as shall be reasonably
satisfactory to the Company, or, in the event of such mutilation upon surrender
and cancellation of this Warrant, the Company will make and deliver a new
Warrant of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Warrant; provided, however, that the original Registered Holder of this Warrant
shall not be required to provide any such bond of indemnity and may in lieu
thereof provide his agreement of indemnity. Any Warrant issued under the
provisions of this Section 6.8 in lieu of any Warrant alleged to be lost,
destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute an
original contractual obligation on the part of the Company. This Warrant shall
be promptly canceled by the Company upon the surrender hereof in connection with
any exchange or replacement. The Registered Holder of this Warrant shall pay all
taxes (including securities transfer taxes) and all other expenses and charges
payable in connection with the preparation, execution and delivery of
replacement Warrant(s) pursuant to this Section 6.8.

 

8



--------------------------------------------------------------------------------

  6.9 Headings. The Section and other headings herein are for convenience only
and are not a part of this Warrant and shall not affect the interpretation
thereof.

 

  6.10 Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder. The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by any such Registered Holder or holder of
Warrant Shares.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.

Dated: June 29, 2011

 

BIOJECT MEDICAL TECHNOLOGIES INC. By___________________________________________
Name:________________________________________
Title:_________________________________________

Registered Holder:

 

 

Name: _____________________________________ Address:
___________________________________

 

 

 

10



--------------------------------------------------------------------------------

Exhibit A

PURCHASE FORM

 

To:   

Bioject Medical Technologies Inc.

20245 S.W. 95th Avenue

Tualatin, Oregon 97062

   Dated:            , 20    

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.             ), hereby irrevocably elects to purchase              shares of
the Common Stock covered by such Warrant.

The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is $        
per share in lawful money of the United States.

 

[                                                                       
                      ]

 

Name:__________________________________________
Title:___________________________________________

 

11



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT

For value received,                     , hereby sells, assigns and transfers
unto                      the within Warrant, together with all right, title and
interest therein and does hereby irrevocably constitute and appoint attorney, to
transfer said Warrant on the books of the Company, with full power of
substitution.

 

Dated:             , 20    

 

12